DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 7, and 21 are objected to because of the following informalities:  the word “to” appears to be missing after “configured” throughout the claims (see e.g., claim 1 lines 11 and 16).  Appropriate correction is required.
Claim 6 ends with a semicolon rather than a period.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,114,996 to Lossov in view of US 5,674,040 to Wagner.
Regarding claims 1 and 11 Lossov discloses an autonomous storage and retrieval system, the system comprising: a storage tower (figure 2) configured to store and dispense a plurality of physical objects; a plurality of shelves (9) disposed within the storage tower about a perimeter of an inner wall of the storage tower defining a central vertical cavity, the plurality of shelves configured to support the plurality physical objects; one or more receptacles (11) for receiving the one or more physical objects to be stored by the storage tower or for outputting the one or more physical objects from the storage tower, the one or more receptacles forming one or more openings in the storage tower (11); a first vertical shaft (5) disposed in the central vertical cavity of the storage tower; a first transport apparatus (6) operatively coupled to the first vertical shaft, the first transport apparatus configured traverse the shaft to transport the plurality of physical objects to and from the one or more receptacles to the plurality of shelves; 
Lossov does not disclose a second vertical shaft disposed within the vertical central cavity of the storage tower and extending parallel to the first vertical shaft; and a second transport apparatus operatively coupled to the second vertical shaft, the second transport apparatus configured traverse the second vertical shaft to transport the plurality of physical objects to and from the one or more receptacles to the plurality of shelves; and wherein the first and second transport apparatuses operate independently of each other.

	It would have been obvious to one of ordinary skill in the art to modify Lossov to include a second vertical shaft disposed within the vertical central cavity of the storage tower and extending parallel to the first vertical shaft; and a second transport apparatus operatively coupled to the second vertical shaft, the second transport apparatus configured traverse the second vertical shaft to transport the plurality of physical objects to and from the one or more receptacles to the plurality of shelves; and wherein the first and second transport apparatuses operate independently of each other, as taught by Wagner, to increase throughput.  Utilizing a second transport as shown in Lossov, in light of the teaching of Wagner, reads on the claim limitations.  It is noted that the method claims mirror the apparatus claims and the use of the apparatus reads on the method steps such that the claims are discussed simultaneously herein.
Regarding claims 2 and 12 Lossov discloses a computing system (col. 7 lines 5-15) in communication with the storage tower.
	

Claims 3-10 and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasso and Wagner as discussed above and in further view of US 2004/0069572 to Jaspers.
Regarding claims 3 and 13 Lasso and Wagner teach all the limitations of the claims except the one or more receptacles includes a first receptacle and a second receptacle, the one or more openings include a first opening formed by the first 
	Jaspers teaches a tower storage arrangement including the one or more receptacles includes a first receptacle (removal position) and a second receptacle (loading position), the one or more openings include a first opening formed by the first receptacle and a second opening formed by the second receptacle to allow simultaneous loading and unloading from different areas (para 0009), Jaspers does not specifically disclose wherein the first receptacle and the first opening are disposed on the upper half of the storage tower and the second receptacle and the second opening are disposed on lower half of the storage tower.
	It would have been obvious to one of ordinary skill in the art to modify Lossov and Wagner to include the one or more receptacles includes a first receptacle and a second receptacle, the one or more openings include a first opening formed by the first receptacle and a second opening formed by the second receptacle, and wherein the first receptacle and the first opening are disposed on the upper half of the storage tower and the second receptacle and the second opening are disposed on lower half of the storage tower, as taught by Jaspers to allow simultaneous loading and unloading from different areas.  The positioning of the openings and receptacles on the tower is a matter of design choice that will depend on the installation parameters.
	Regarding claims 4 and 14 the combination teaches the first transport apparatus is configured to traverse the first vertical shaft in the upper half of the storage tower and 
	Regarding claims 5 and 15 the combination teaches the computing system is configured to: receive a first request from the storage tower, for retrieval of a first physical object of the plurality of physical objects stored in the storage tower, through the first opening; receive a second request from the storage tower to receive a second physical object of the plurality of physical objects for storage in the storage tower, through the second opening in the second receptacle; instruct the first transport apparatus to transport the first physical object from at least one shelves of the shelving unit to the first receptacle; instruct the second transport apparatus to transport the second physical object from the second receptacle to at least one of the shelves of the shelving unit for storage.  Loading through one opening while delivering through another opening reads on this limitation.
	Regarding claims 6, 16 and 21 the combination teaches a first pair of rotatable plates (Jasper at para 0027) disposed in an upper portion of the central cavity, the first vertical shaft being operatively coupled to a first plate in the first pair of rotatable plates and the second vertical shaft being operatively coupled to a second plate in the first pair of rotatable plates; and a second pair of rotatable plates disposed in a lower portion of the central cavity, the first vertical shaft being operatively coupled to a third plate in the second pair of rotatable plates and the second vertical shaft being operatively coupled to a fourth plate in the second pair of rotatable plates.  The proposed combination discussed above would result in this arrangement as the second shaft would need to be mounted between independent plates to provide independent simultaneous operation.

	Regarding claims 8 and 18 the combination teaches the first vertical shaft is disposed a first radial distance from the rotational axis and the second vertical shaft is disposed at a second radial distance from the rotational axis (see Lossov 4/5 and discussion of the combination above).
Regarding claims 9 and 19 the combination teaches the first and second transport apparatuses extend radially from the first and second vertical shafts, respectively (see Lossov 6 and the discussion of the combination above).
Regarding claims 10 and 20 the combination teaches the first and second transport apparatuses each are rotatable by the first and second vertical shaft, respectively to have three hundred sixty degree access to the shelves disposed about the central cavity (see discussion of combination and Wagner at col. 1 lines 45-50).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547.  The examiner can normally be reached on Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C HAGEMAN/           Primary Examiner, Art Unit 3619